Citation Nr: 0709819	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  02-18 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Whether a reduction from 100 percent for prostate cancer, 
status post radical retropubic prostatectomy, effective 
November 1, 2002 was proper.

3.  Entitlement to an initial rating in excess of 10 percent 
disabling for prostate cancer, status post radical retropubic 
prostatectomy, with impotence, from November 1, 2002 to 
September 11, 2003.

4.  Entitlement to a rating in excess of 20 percent disabling 
for prostate cancer, status post radical retropubic 
prostatectomy, with impotence, from September 11, 2003.

5.  Entitlement to an initial rating in excess of 10 percent 
disabling for surgical scar as secondary to the residuals of 
prostate cancer, status post radical retropubic 
prostatectomy.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
November 1969.  In addition, he had approximately 10 months 
of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs Regional Office (RO) in Houston, Texas.  
Specifically, in a January 2002 decision, the RO granted 
service connection for prostate cancer, including status post 
radical retropubic prostatectomy with impotency, and assigned 
a 100 percent rating, effective from November 14, 2001.  
Additionally, in an April 2002 decision, the RO, in pertinent 
part, denied service connection for tinnitus.

In the April 2002 determination, the RO also proposed to 
reduce the 100 percent rating assigned to the veteran's 
service-connected prostate cancer, including status post 
radical retropubic prostatectomy with impotency, to a 
noncompensable evaluation.  By an August 2002 decision, the 
RO reduced the rating assigned to the veteran's service-
connected prostate disability from 100 percent to a 
noncompensable level, effective from November 2002.

This matter was remanded for further development in September 
2004 by the Board which also dismissed a withdrawn claim that 
is no longer before the Board.  

While this case was pending on remand, the RO in a January 
2006 rating granted an initial 10 percent rating for the 
prostate cancer residuals effective November 1, 2002 and a 
staged 20 percent rating effective September 11, 2003.  The 
RO also granted separate service connection for surgical scar 
as secondary to prostate cancer and assigned a 10 percent 
rating from the date of initial grant of service connection 
for the prostate cancer.  As this matter stems from the 
increased rating claim for residuals of prostate cancer, the 
Board will consider this matter as part and parcel of this 
appeal.

The case has been returned to the Board for further appellate 
consideration.  The Board obtained a Veterans Health 
Administration (VHA) opinion in October 2006 to further 
address questions regarding the tinnitus claim.  

The veteran is noted to have testified in September 2003 
before an Acting Veterans Law Judge at the RO (Travel Board 
hearing) who is no longer employed by the Board.  He was 
afforded the opportunity to testify again before a sitting 
Veterans Law Judge, and in February 2007 he indicated in 
writing that he did not want an additional hearing.  


FINDINGS OF FACT

1.  Tinnitus is shown by the competent medical evidence to be 
less than likely related to service and more than likely 
related to a post-service hydrops disorder. 

2.  Improvement in the veteran's residuals of prostate cancer 
sufficient to warrant reduction under the applicable rating 
criteria was demonstrated as of November 1, 2002.

3.  From November 1, 2002 to September 2, 2003, the veteran's 
residuals of prostate cancer were manifested as impotence, 
with no penile deformity and voiding dysfunction of a 
subjective complaint of stress incontinence, with voiding 
frequency of approximately 2 hour intervals and nighttime 
frequency of as much as 3 times per night.  

4.  As of September 2, 2003, the veteran's residuals of 
prostate cancer were manifested as impotence, with no penile 
deformity and voiding dysfunction not shown to be less than 1 
hour intervals nor of nighttime frequency of 5 times or more 
a night.  

5.  The residual scar from the prostate surgery is shown to 
be superficial, with some tenderness on palpation, measures a 
total of 2.5 square inches and has no skin breakdown, 
ulceration, or limitation of function.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.102, 3.303, 3.304 (2006).

2.  The reduction for residuals of prostate cancer, status 
post radical retropubic prostatectomy, with impotence, to 10 
percent effective November 1, 2002 was proper.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.105(e), 3.344, 
4.115a, 4.115b, Diagnostic Code 7528 (2006).

3.  The criteria for an initial disability rating of 20 
percent, but no more, for residuals of prostate cancer, 
status post radical retropubic prostatectomy, with impotence, 
are met as of the November 1, 2002 reduction up to September 
11, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.14, 
4.115a, 4.115b, Diagnostic Codes 7527, 7528 (2006).

4.  The criteria for a disability rating in excess of 20 
percent for residuals of prostate cancer status post radical 
retropubic prostatectomy, with impotence, are not met from 
September 11, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.115a, 
4.115b, Diagnostic Codes 7527, 7528 (2006).

5.  The criteria for a disability rating in excess of an 
initial 10 percent disability rating, for residuals of 
prostate cancer, surgical scars, are not met prior to 
September 11, 2003. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.118, Diagnostic Codes 7800-7804 (2001), 7800-7804 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159 (2006).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below. See 
VAOPGCPREC 7-2004.

In November 2001 the veteran filed his claims on appeal.  The 
RO initially notified him of the VA's duty to assist 
regarding entitlement to service connection in a December 
2001 letter.  After adjudicating the claims in January 2002, 
April 2002 and August 2002, the RO initially notified him of 
the VA's duty to assist regarding entitlement to an increased 
rating in an August 2003 letter, which again addressed the 
service connection claim.  These letters provided initial 
notice of the provisions of the duty to assist as pertaining 
to entitlement to service connection and increased rating, 
which included notice of the requirements to prevail on these 
types of claims, of his and VA's respective duties, and he 
was asked to provide information in his possession relevant 
to the claims.  Additional duty to assist letters addressing 
these issues were provided by the RO in December 2004, and 
April 2006.  The duty to assist letters specifically notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  
The veteran was also provided the opportunity to provide 
testimony at a Travel Board hearing.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The matter was remanded 
for additional evidence in September 2004, to include VA 
examination.  The evidence of record includes the most recent 
VA examinations of January 2005, and an October 2006 VHA 
opinion.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with a letter in 
April 2006 advising him of the Dingess, supra, and notified 
him of the type of evidence necessary to establish the degree 
of disability and earlier effective dates for this matter.

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

II.  Service Connection for Tinnitus

The Board observes that the veteran's claim rests primarily 
on the assertion that he was exposed to acoustic trauma 
during combat in Vietnam, and now has tinnitus as a result of 
such exposure.

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.1(k), 3.303 (2006).  Further, if 
a condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F. 3d 1039, 
1042 (Fed. Cir. 1994) (proof of direct service connection 
entails proof that exposure during service caused the malady 
that appears many years later).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2006).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that the veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the Court, lay observation is competent.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.

The veteran's DD Form 214 reflects that he served in combat 
in Vietnam.  His military occupational specialty revealed 
that he was an infantry unit commander during his Vietnam 
service.  

Service medical records reflect that the November 1966 
entrance examination showed a normal examination of the ears, 
with no indications of tinnitus and normal hearing and he 
denied ear troubles, running ears or hearing loss in the 
accompanying report of medical history.  There are no records 
of treatment for any ear problems in service.  An August 1967 
airborne examination revealed normal examination of ears, 
with no indications of tinnitus and normal hearing.  The 
report of medical history accompanying the August 1967 
airborne examination reflects that he replied "yes" to 
questions of whether he had ear, nose or throat trouble, 
running ears and hearing loss.  The November 1969 separation 
examination revealed normal ears with no indication of 
tinnitus, and he denied ear troubles, running ears or hearing 
loss in the accompanying report of medical history.  

Private treatment records revealed treatment for ear problems 
including dizziness and tinnitus between 1997 and 1999.  In 
May 1997 he was treated for complaints of dizziness that 
started during the past few weeks.  He was diagnosed with 
right inner ear or nerve lesion, probably hydrops.  Treatment 
was noted to be diuretic and motion pill.  A June 1997 record 
confirmed the diagnosis of hydrops bilaterally and said to be 
quite severe.  He was placed on a low salt and reduced 
caffeine diet and prescribed medications.  He continued with 
treatment for hydrops and dizzy spells through November 1998.  

In November 1998 his dizziness improved but he now complained 
of tinnitus in his head.  The onset of the tinnitus was said 
to be about 3 weeks ago.  It was constant in the left and 
right ears, but much louder on the left.  He was also noted 
to have dizziness especially in the morning moving from a 
bent to standing position.  He also complained of bilateral 
ear pressure.  He also gave a history of an upper respiratory 
infection prior to the onset of tinnitus.  He also had 
increased grinding and clenching of his teeth since the 
tinnitus began.  Objective findings revealed the external 
auditory canals, tympanic membrane's (TM's) and middle ear 
spaces were all within normal limits.  He showed balance 
problems, consistently falling on the left during Romberg's 
testing.  The assessment was endolymphatic hydrops, left ear 
greater than right ear and severe tinnitus.  The treatment 
continued to involve dietary restrictions and medications 
including Paxil.  On follow up in January 1999, dizziness has 
greatly improved and was not much of a problem.  However the 
tinnitus was now constant and almost exclusively in the left 
ear.  There was no change or improvement with Paxil.  
Examination of the ears, external auditory canals, TM's and 
middle ear spaces were all normal.  The assessment continued 
to be unchanged from that in November 1998.  

A February 2002 VA audiological examination noted the veteran 
to report decreased hearing for the past 10 years.  He also 
cited exposure to Agent Orange and noise exposure from guns, 
artillery and aircraft in the service.  His history was 
negative for severe head injury, ear infections, ear surgery, 
or family history.  He denied dizziness.  Audiological 
testing was negative for any hearing loss and his CNC was 100 
for both ears.  Tinnitus was present, the veteran reported an 
onset of tinnitus 6 years prior to the examination.  He 
described it as bilateral and constant and claimed that it 
interferes with hearing and communication.  The tinnitus was 
described as a moderately loud buzzing or high pitched 
ringing.  The assessment was hearing within normal limits 
from 500 to 4000 Hertz.  Intertest consistency was good in 
both ears.

A February 2002 VA ears disease examination reflects the 
veteran to give a history of having served in the infantry in 
Vietnam from 1968 to 1969 and working in real estate after 
service.  He said he first noticed a hearing loss around 1996 
and 1997 and that tinnitus first started around 1996.  The 
tinnitus was bilateral, constant and varied in intensity from 
soft to loud.  He gave a history of having developed vertigo 
with a swimming sensation around the same time.  A review of 
medical records was noteworthy for treatment for hydrops with 
diuretics and no recurrence of vertigo.  The veteran did not 
know the cause of his tinnitus.  He denied infection or 
specific injuries, and wore no hearing aids.  The history of 
prostate surgery was also noted in June 2001, but with no 
chemotherapy or radiation treatment, thus they could not be 
the possible cause of tinnitus.  Physical examination was 
negative for any abnormal findings of the external ear, 
tympanic membranes (TM) or middle ear.  The diagnosis was 
bilateral hearing loss with tinnitus without any evidence of 
infection or middle ear disease or central nervous system 
disease.  

A September 2003 letter from the veteran's private ear doctor 
stated that the veteran had been a patient at the clinic 
since 1997 under the care of a partner doctor, and had been 
under this doctor's care since November 1998.  The veteran 
had been treated previously for vertigo which was resolved by 
diet and diuretic.  His tinnitus was treated with medications 
which provided some relief.  His history of noise exposure in 
service was noted as was a history of Agent Orange exposure.  
This doctor opined that while the veteran lacked a measurable 
hearing loss, he nevertheless has tinnitus that in all 
likelihood was related to extreme noise exposure in Vietnam.  

The veteran's September 1993 hearing revealed the veteran's 
representative expressed the need for a nexus opinion as to 
the etiology of his tinnitus, given his history of combat 
related noise exposure during service.  

The report of a January 2005 VA audiological examination 
noted the veteran's history of exposure to sounds from 
gunfire, artillery and aircraft while in service.  His 
civilian occupation involved mostly office work.  His 
puretone threshold results were noted to show no hearing 
loss.  His CNC scores were 98 percent bilaterally.  Regarding 
tinnitus, the veteran was uncertain of an onset date.  It was 
only in the left ear and was constant.  He reported the 
tinnitus as moderate and interfering with communication and 
hearing, making it hard to sleep at night.  The tinnitus was 
described as a moderately loud buzzing sound.  The examiner 
stated that the veteran's normal hearing sensitivity did not 
support a claim of tinnitus.  The summary was that hearing 
was within normal limits from 500 to 4000 Hertz bilaterally.  
Intertest consistency was good for both ears.  Regarding the 
etiology of the tinnitus, the veteran was unable to give a 
time frame for onset, thus the origin of the tinnitus could 
not be determined and any opinion would be based sheerly on 
speculation.  

The report of an October 2006 VHA opinion reflects that the 
claims file was reviewed by a VA physician in order to 
provide an etiology opinion for the veteran's tinnitus.  The 
veteran's history was noted to have been as an infantry 
commander in Vietnam for about 1 year.  His service medical 
records were noted not to mention any tinnitus, nor were 
there complaints of tinnitus at discharge and his hearing was 
noted to be normal.  The examiner also noted that for 25 
years following discharge, the veteran had no record of any 
complaints about his ears, including no doctor visits for 
tinnitus.  Nor was there evidence of sleep problems or other 
tinnitus related problems in any evidence from 25 years after 
service, until about 1995 to 1999, when he did develop 
tinnitus associated with feelings of fullness of the ears.  
Audiograms between 1997 and 1999 were noted to be normal and 
most significant to this examiner, his speech discrimination 
was 100 percent bilaterally.  The veteran was noted to have 
been diagnosed with Meniere's disease, possible positional 
vertigo which was improved by a low salt diet.  

The examiner opined that the likelihood of the veteran's 
tinnitus was caused by service was less than 50 percent.  The 
examiner again pointed out that the tinnitus was not 
mentioned until the late 1990's.  The examiner opined that 
based on records showing upper respiratory infection about 3 
weeks before his vestibular problems began, that it was quite 
likely that the tinnitus did occur at this time and was in 
some way related to the endolymphatic hydrops or other 
clinical disorder.  The examiner gave the approximate date of 
onset of tinnitus in the late 1990's when he saw a doctor for 
this problem.  The examiner also noted that the tinnitus is a 
very subjective complaint.  If the veteran's discrimination 
scores had shown poor results the examiner would likely say 
that tinnitus was contributing to this problem.  The 
veteran's speech discrimination scores were noted to be 100 
percent for both ears in 2003.  

Based on review of the evidence the Board finds that service 
connection is not warranted for tinnitus.  Although the Board 
accepts as credible the veteran's allegations of acoustic 
trauma during combat, the findings and conclusions from the 
examiner in the October 2006 VHA opinion states that it is 
less than likely that the veteran's current tinnitus is a 
result of such inservice noise exposure.  This opinion, which 
is based on a thorough review of all the medical documents in 
the claims file is shown to outweigh the September 2003 
opinion from the veteran's private ear doctor, which stated 
that his tinnitus was likely related to his inservice noise 
exposure.  There is no indication that the private ear doctor 
had reviewed the entire claims file prior to stating this 
opinion, compared to the examiner from the October 2006 VHA 
opinion, who did review the file prior to giving an opinion.  
Thus the Board finds that the preponderance of the evidence 
is against a grant of service connection.  

As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

III.  Prostate Cancer-Reduction, Increased Rating to include 
scar

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2006) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2006) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 
4.7 (2006).     

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  An evaluation of 
the level of disability present also includes consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment.  38 
C.F.R. § 4.10 (2006).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 3.102, 4.3 (2006).

Pursuant to the provisions of Diagnostic Code 7528, a 100 
percent evaluation is warranted for malignant neoplasms of 
the genitourinary system.  A note to this code section 
indicates that if there has been no local reoccurrence or 
metastasis following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
then the disability is to be rated based on residuals as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528, 
including note (2006).  There has been no recurrence of 
active cancer shown or alleged.

Pursuant to the provisions of Diagnostic Code 7527, 
postoperative residuals of the prostate gland are evaluated 
under either voiding dysfunction, renal dysfunction, or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7527 (2006).

Private medical records reflect that the veteran was treated 
for benign prostatic hypertrophy from May 1999 through 
October 2000.  He was diagnosed with prostate cancer, 
Gleason's score 6, in June 2001.  In August 2001 he underwent 
surgery for prostate cancer; the procedure was left pelvic 
lymph node dissection and radical retropubic prostatectomy 
with bilateral nerve sparring.  There is no evidence 
suggestive of further treatment such as radiation or 
chemotherapy subsequent to this surgery which took place on 
August 7, 2001.  

The veteran filed his claim for service connection for 
prostate cancer in November 2001.  The RO granted service 
connection for prostate cancer and assigned a temporary 100 
percent rating effective November 2001, the date of the 
claim. 

While the veteran was still in receipt of a 100 percent 
rating, he underwent a VA genitourinary examination in March 
2002.  This examination report shows the veteran had 
undergone a radical retropubic prostatectomy for prostate 
cancer in August 2001.  He had no radiation or chemotherapy 
since.  The residuals of surgeries were impotence.  There was 
no incontinence.  His urinary symptoms revealed no 
difficulties passing urine, no nocturia, no frequency of 
urination, no dribbling.  Physical examination revealed his 
weight was stable.  He had an incision that was well healed 
with no drainage present.  It was still red and slightly 
tender.  It was 10 inches low midline.  Rectal examination 
was normal sphincter tone.  There were no abnormalities in 
the bowel wall.  Occult test was negative.  His prostate was 
not palpable.  There were no nodules present.  Testes were 
bilaterally symmetrical.  Their densities were the same 
bilaterally.  The diagnosis was cancer of the prostate 
treated by radical retropubic prostatectomy.  Residuals of 
the surgery were that he was impotent.  He had no 
incontinence.  

Based on the findings from the March 2002 VA examination, the 
RO in an August 2002 rating decision reduced the evaluation 
to 0 percent as of November 1, 2002.  After receipt of 
additional evidence, the RO in a January 2006 rating, granted 
an increased 10 percent rating effective from November 1, 
2002 and 20 percent effective from September 11, 2003.  

The veteran submitted a statement in May 2002 arguing against 
the proposed reduction alleging that since his surgery, he 
has urinary frequency of daytime voiding averaging about 
every 2 hours and at night between 2 to 3 times.  He also 
alleged having urinary stress incontinence, and weakness of 
the left leg in the area where the lymph node was removed.  

A voiding diary submitted in September 2003 reflects that 
over a 2 day period on September 2, 2003 and September 3, 
2003, the veteran voided about 10 times per day over each 24 
hour period with intervals that ranged from 4 hours and 15 
minutes at night, to as low as about an hour, but generally 
the frequency was in the 1 1/2 hour to 2 hour range.  The third 
day, September 4, 2003 only a partial diary was kept which 
showed 5 voids in about a 6 and 1/2 hour period, at intervals 
that ranged from a low of 1 hour and 10 minutes to a high of 
2 hours and 30 minutes.  Generally the frequency on that date 
was within 1 hour and 10 minutes to a little under 2 hours.  

Among the evidence reviewed by the RO in its January 2006 
rating that granted the increases was the veteran's September 
11, 2003 hearing testimony which indicated that he has 
residuals of impotence and problems with urinary frequency.  
He indicated that he urinates about every 70 to 90 minutes 
during the day and has to get up 2 to 3 times per night to 
urinate.  His representative indicated that his symptoms 
warranted a 20 percent rating.  

The report of a January 2005 VA genitourinary examination 
included a claims file review.  The surgery for his prostate 
cancer was said to have taken place in 1999 and was a radical 
retropubic prostatectomy.  He had no chemotherapy or 
radiation treatment after surgery.  The veteran presently had 
no lethargy, weakness or anorexia.  His weight was stable.  
He had nocturia 2 times a night.  He urinated every hour and 
a half to 2 hours during the day.  There was no incontinence, 
no dribbling and he wore no absorbent materials.  His 
residual disability from the prostate cancer also included 
impotence.  There were no urinary tract infections, no 
bladder stones or no acute nephritis.  He had no 
hospitalizations in the past year; his last treatment for the 
cancer was said to be in 1999.  He had no history of 
catherizations since surgery, no obstruction, no dilatations, 
no drainage procedures, no diet therapy, no medication, or 
any subsequent invasive or noninvasive procedures.  Regarding 
the residual symptoms effect on his social and occupational 
functioning, he used to work an office position in real 
estate and his urinary frequency would problematic at work 
and home and he also had issues needing to be near a bathroom 
when going out to dinner.  He had no surgery on his penis or 
testicles.  He denied endocrine, neurological, infections, 
vascular or psychiatric problems.  Regarding his impotence, 
he has been unable to have vaginal penetration since his 
surgery.  

Physical examination revealed that he was not on dialysis.  
On rectal examination, his sphincter tone was normal, there 
were no abnormalities in the wall of the bowel.  The prostate 
was removed, no nodules were present.  His penis was not 
deformed and there was no fistula present.  His testicles 
were normal in size and consistency.  His sensations, 
reflexes and peripheral pulses were all normal.  

Examination of his surgical scar revealed that it healed well 
with no infections.  His current symptoms were of some 
irritation from his belt if it crosses the area of the scar.  
He also had tenderness if he presses on the scar and some 
pulling if doing lifting.  Physical examination of the scar 
revealed it to be 5 inches long and 1/2 inch wide, which was 
said to total 2.5 square inches.  He had tenderness to the 
touch on examination of the scar and discomfort wearing a 
belt over the area of it.  There was no ulceration or skin 
breakdown, elevation or depression.  The scar was 
superficial, with no limitation of motion or function due to 
the scar.  There was no area of induration or inflexibility 
of the scar.  

The diagnoses was status post radical retropubic retropubic 
prostatectomy for ademacarcinoma of the prostate.  The 
residuals of impotence, urinary frequency and the residual 
scar tenderness were again discussed.  Again he was noted to 
have no incontinence and no need to wear absorbent materials.  

A January 2005 addendum to the VA examination clarified that 
the actual date of the prostate surgery was in August 2001 
and that the veteran followed up every 3 months for the first 
year after surgery and thereafter followed up for every 6 
months afterwards.  The findings from the follow-ups testing 
showed no pathology.  



A Proposed Reduction
 
Initially the veteran is noted to challenge the propriety of 
the reduction of his prostate cancer from a 100 percent 
rating to nonconcompensable rating effective November 1, 2002 
which was carried out in an August 2002 rating decision.  The 
noncompensable rating was later increased to 10 percent 
effective November 1, 2002 and to 20 percent effective 
September 11, 2003 in a January 2006 rating.   

In April 2002, the RO proposed a reduction of the rating for 
the veteran's residuals of prostate cancer from 100 percent 
to 0 percent.  Notice was given to the veteran on May 10, 
2002, within the applicable time.  Although the veteran 
expressed disagreement with this proposal in a document 
submitted in May 2002, he failed to submit any requests for a 
hearing or additional evidence between the proposed reduction 
and the actual reduction.  The actual reduction was carried 
out in August 2002, more than 60 days after the proposed 
reduction.  Thus, the RO carried out the reduction in 
accordance with the procedural requirements of 38 C.F.R. § 
3.105(e) (2006) .

Reexaminations which disclose improvement in physical or 
mental disabilities which have not become stabilized and 
which are likely to improve may be used to support a 
reduction in the rating for such disabilities.  38 C.F.R. § 
3.344(c).  Malignant neoplasms of the genitourinary system 
are to be rated 100 percent during active malignancy or 
antineoplastic chemotherapy.  Six months following completion 
of such treatment, residual disability is to be determined by 
a mandatory VA examination conducted at that time.  If there 
has been no recurrence or metastasis, the residuals are to be 
rated as voiding dysfunction or renal dysfunction, whichever 
is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

Upon consideration of the above evidence and applicable law, 
the Board finds that the reduction of the veteran's residuals 
of prostate cancer from 100 percent to 20 percent was proper.

In this instance, the reexamination was conducted in March 
2002, six months after his last treatment for prostate cancer 
was done in August 2001.  The findings from this examination 
clearly showed improvement in his condition since the surgery 
and there was no evidence of recurrence or metastasis shown 
in this examination.  Likewise there was no renal 
dysfunction, and in fact there was no evidence even of 
voiding dysfunction shown in this examination.  Because 
evidence at the time of the reduction did not show an active 
carcinoma process or metastasis, a 100 percent rating was no 
longer warranted.

Residuals of Prostate Cancer at 10 percent as of November 1, 
2002 and 20 percent as of September 11, 2003

Regarding the residuals of prostate cancer, the predominant 
residuals appear to be limited to impotence and voiding 
dysfunction, with voiding dysfunction shown to be manifested 
as frequency.  The pertinent regulations addressing these 
conditions are as follows.  

Deformity of the penis with loss of erectile power will be 
rated as 20 percent disabling.  38 C.F.R. Part 4, § 4.115b, 
Code 7522 (2006).  

Voiding dysfunction is evaluated under 38 C.F.R. § 4.115b, 
Diagnostic Code 7518.  Voiding dysfunction is further 
classified as involving urine leakage, urinary frequency, or 
obstructive voiding.  38 C.F.R. § 4.115a.  For urinary 
leakage, a 20 percent rating is warranted where the condition 
requires the wearing of absorbent materials which must be 
changed less than two times per day. Id.  A 40 percent rating 
is warranted for urinary leakage requiring the use of 
absorbent materials which must be changed 2 to 4 times a day, 

The criteria for rating urinary frequency specify that a 10 
percent rating is warranted where there is a daytime voiding 
interval between two and three hours, or awakening to void 
two times per night.  A 20 percent rating is warranted where 
there is a daytime voiding interval between one and two 
hours, or awakening to void three to four times per night. 
Id.  Where there is a daytime voiding interval of less than 
one hour, or awakening to void five or more times per night, 
a maximum 40 percent rating is warranted. Id.

As to whether a rating in excess of 10 percent disabling is 
warranted as of the November 1, 2002 reduction up to 
September 11, 2003, the Board finds that with application of 
reasonable doubt, and consideration of 38 C.F.R. § 4.7, the 
evidence supports a 20 percent rating as of November 1, 2002.  
This is based on the veteran's contentions in May 2002 prior 
to the reduction, that he has urinary frequency of daytime 
voiding averaging about every 2 hours and at night between 2 
to 3 times.  Assuming that he generally voids every 2 hours, 
during the day this would put him at the low end of the 
criteria for a 20 percent rating where the voiding interval 
range falls between 2 to 3 hours.  Likewise his claimed night 
time voiding ranging from 2 to 3 time a night would place him 
above the criteria for a 10 percent rating which is only 2 
times a night, to more closely resemble the criteria for a 20 
percent, at 3 times a night.  The voiding diary from early 
September 2003, generated prior to his September 11, 2003 
hearing likewise suggests that his frequency generally falls 
more within the 1 1/2 to 2 hour range which is within the 
criteria for a 20 percent rating.  

Thus the Board finds that the criteria for a 20 percent 
rating is warranted for voiding dysfunction dating back to 
November 1, 2002.  However the evidence does not indicate 
that at any time during this appeal, that his daytime voiding 
interval was less than one hour, or that he awakened to void 
five or more times per night.

Likewise he is noted to have claimed some stress incontinence 
in his May 2002 contentions, but did not give an indication 
as to whether absorbent materials were needed in this 
notation.  The VA examination reports and additional medical 
evidence fails to show any evidence of incontinence at all, 
much less any incontinence that would require 2 to 4 
absorbent materials per day.  

Thus the evidence reflects that based on frequency, his 
residuals are no more than 20 percent disabling both on and 
after September 11, 2003.  Although he would be entitled to a 
30 percent disability rating for obstructive voiding 
requiring frequent dilatations with cystitis, the evidence 
fails to show that he has any obstructed voiding.  

Regarding the veteran's residual impotence, the Board finds 
that the criteria for a separate compensable rating for 
impotence is not shown, because while he had impotence during 
the course of this appeal, there was no evidence of penile 
deformity shown anywhere in the above evidence.  

In conclusion, the Board finds that a 20 percent rating is 
warranted for residuals of his prostate cancer manifested by 
voiding dysfunction dating back to November 1, 2002.  As of 
this date and on and after September 11, 2003, the 
preponderance of the evidence is against a rating in excess 
of 20 percent for these residuals. 

Separate Scar

The Board must next address whether a rating in excess of 10 
percent disabling is warranted for the veteran's surgical 
scar, which has been separately rated by the RO.  

The pertinent criteria reflects that separate, compensable 
evaluations may be warranted for individual scars that are 
tender, painful, poorly nourished, ulcerated, or that limit 
the function or movement of the body part affected.  See 
Esteban, supra; 38 C.F.R. § 4.118, Diagnostic Codes 7804, 
7803, and 7805, respectively, (2001 - 2006) or for individual 
deep or superficial scars that measure a certain area, 
superficial scars that are unstable or painful, or scars that 
limit motion of the body part affected, 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, and 7805, 
respectively, (2001 - 2006).

The Board notes that the rating criteria for scars were 
changed, effective August 30, 2002.  See 67 Fed. Reg. 49590- 
49599 (July 31, 2002).  The Board must determine whether 
evaluation of the veteran's scars under the new regulations 
will be unfairly prejudicial to the veteran.  See Bernard, 
supra.  The Board finds that the veteran is not prejudiced by 
application of the revised regulations concerning the 
evaluation of the scars.  This is so because the Board may 
use a combination of the new and old regulations to grant the 
benefit sought.  Moreover, the Board notes that while some of 
the regulations differ greatly, requiring more exact 
measurements of the scar tissue involved, others do not vary 
at all, as described below.

Prior to August 30, 2002, scars, other than of the head, 
face, or neck and which are not the result of burns, were to 
be rated under Diagnostic Codes 7803 to 7805.  The veteran is 
already in receipt of the maximum allowable evaluation under 
Diagnostic Codes 7803 and 7804 (prior to August 30, 2002).  
Under Diagnostic Code 7805, other types of scars were to be 
rated based on limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to August 30, 
2002).

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under Diagnostic Codes 7801 to 7805.  
Under Diagnostic Code 7801, which governs scars, other than 
the head, face, or neck, that are deep or cause limited 
motion, a 20 percent evaluation is assignable when the area 
or areas exceed 12 square inches (77 square centimeters).  38 
C.F.R. § 4.118, Diagnostic Code 7801 (2006).  A 30 percent 
rating requires an area or areas exceeding 72 square inches 
(465 sq. cm.); while a 40 percent rating requires an area or 
areas exceeding 144 square inches (929 square centimeters).  
Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25 of this part.  A deep 
scar is one associated with underlying soft tissue damage.  
38 C.F.R. 
§ 4.118, Diagnostic Code 7801, Note (1), (2) (2006).

Under Diagnostic Code 7802, which governs scars other than 
the head, face, or neck, that are superficial and do not 
cause limited motion, a 10 percent evaluation is assignable 
for area or areas of 144 square inches (929 square 
centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2006).  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25 of this part.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 
(1), (2) (2006).

The veteran is already in receipt of the maximum allowable 
evaluation under Diagnostic Codes 7803 and 7804 (2006).  
Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part.  38 
C.F.R. 
§ 4.118, Diagnostic Code 7805 (2006).

In the present case, the veteran's residual scar from the 
prostate surgery is shown to be superficial, with some 
tenderness on palpation, which is also bothered by wearing a 
belt.  The scar measures a total of 2.5 square inches, far 
less than the area in excess of 12 square inches required for 
a 20 percent rating.  There is no skin breakdown, ulceration, 
limitation of function or other findings that would indicate 
that this scar meets any of the applicable criteria for more 
than a 10 percent rating.  

In sum, the preponderance of the evidence is against a rating 
in excess of 10 percent disabling for the superficial scar.  

Extraschedular Consideration

The Board also finds that the criteria for invoking the 
procedures for assignment of a higher evaluation on an extra-
schedular basis have not been met in the absence of evidence 
showing that the veteran's prostate cancer residuals resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation); warranted frequent 
periods of hospitalization; or otherwise has rendered 
impractical the application of the regular schedular 
standards during the entire appeal period.  See 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Service connection for tinnitus is denied.

The reduction of the disability rating for the veteran's 
residuals of prostate cancer, status post radical retropubic 
prostatectomy, with impotence, from 100 percent was proper as 
of November 1, 2002, and the appeal as to this matter is 
denied.

Entitlement to a 20 percent disability rating for residuals 
of prostate cancer, status post radical retropubic 
prostatectomy, with impotence, is granted as of November 1, 
2002 to September 11, 2003, subject to the laws and 
regulations governing the payment of monetary benefits.

A disability rating in excess of 20 percent disabling for 
residuals of prostate cancer, status post radical retropubic 
prostatectomy, with impotence, as of September 11, 2003, is 
denied.

An initial disability rating in excess of 10 percent 
disabling for residuals of prostate cancer, surgical scars  
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


